
	

114 HR 850 IH: Academic, Social, and Emotional Learning Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 850
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Ryan of Ohio (for himself, Mrs. Davis of California, Mr. Loebsack, Mr. Yarmuth, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To support evidence-based social and emotional learning programming.
	
	
 1.Short titleThis Act may be cited as the Academic, Social, and Emotional Learning Act of 2015. 2.FindingsThe Congress makes the following findings:
 (1)To succeed in school, students need to be engaged. They need to know how to maintain focus and effort in the face of setbacks, work effectively with others, and be good communicators and problem-solvers.
 (2)Social and emotional skills form a foundation for young people’s success not just in school, but as healthy and caring adults, productive workers, and engaged citizens.
 (3)Not only can these skills be taught, they can be taught by regular classroom teachers in schools of every type to students of every background.
 (4)Academic outcomes resulting from social and emotional learning include greater motivation to learn and commitment to school, increased time devoted to schoolwork and mastery of subject matter, improved attendance, graduation rates, grades, and test scores.
 (5)These positive outcomes increase in students who are involved in social and emotional learning programming by an average of 11 percentile points over students who are not involved in such programming.
 (6)Social and emotional learning programming also results in reduced problem behavior, improved health outcomes, a lower rate of violent delinquency, and a lower rate of heavy alcohol use.
			3.Amendments to the Elementary and Secondary Education Act
 (a)Teacher and principal training and recruiting fundPart A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended—
 (1)in section 2113(c)(2)— (A)by striking and at the end of subparagraph (A);
 (B)by striking the period at the end of subparagraph (B) and inserting ; and; and (C)by adding at the end the following:
						
 (C)train teachers and principals in practices that have demonstrated effectiveness in improving student achievement, attainment, and behavior through addressing the social and emotional development needs of students, such as through social and emotional learning programming.; and
 (2)in section 2123(a)(3)(B)(iii)— (A)by striking and at the end of (I);
 (B)by redesignating subclause (II) as subclause (III); and (C)by inserting after subclause (I) the following:
						
 (II)addressing the social and emotional development needs of students to improve student achievement and attainment, such as through social and emotional learning programming; and.
 (b)DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by adding at the end the following:
				
 (44)Social and emotional learningThe term social and emotional learning means the process through which children and adults acquire the knowledge, attitudes, and skills associated with the core areas of social and emotional competency, including—
 (A)self-awareness and self-management to achieve school and life success, such as identifying and recognizing strengths, needs, emotions, values and self-efficacy, impulse control and stress management, self-motivation and discipline, and goal setting and organizational skills;
 (B)social awareness and interpersonal skills to establish and maintain positive relationships, such as perspective taking and respect for others, communication, working cooperatively, negotiation, conflict management, and help seeking; and
 (C)decisionmaking skills and responsible behaviors in personal, academic and community contexts, such as situational analysis, problem solving, reflection and personal, and social and ethical responsibility.
 (45)Social and Emotional Learning ProgrammingThe term social and emotional learning programming refers to classroom instruction and schoolwide activities and initiatives that— (A)integrate social and emotional learning into school curriculum;
 (B)provide systematic instruction whereby social and emotional skills are taught, modeled, practiced, and applied so that students use them as part of their daily behavior;
 (C)teach children to apply social and emotional skills to prevent specific problem behaviors such as substance use, violence, bullying, and school failure, and to promote positive behaviors in class, school, and community activities; and
 (D)establish safe and caring learning environments that foster student participation, engagement, and connection to learning and school..
			
